DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
Claims pending: 1-3, 5, 7, 9-11, 13, 15, 17-19
Claims amended: 1, 5, 7, 9
Claims cancelled: 4, 6, 8, 12, 14, 16, 20
New claims: n/a

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with (Miranda Aiqing Wang Reg. No 80,038 on 05/11/2022.
The application has been amended as follows: 

1. A method of displaying an attention curve relative to a progress bar, comprising:

sending a request for acquiring a target video by a client computing device;
receiving data associated with the target video, wherein the target video is divided into a plurality of predetermined time periods, and the data comprise a number of comment events and a number of dragging progress bar events within each predetermined time period of the target video;
determining an attention value corresponding each predetermined time period based on the number of comment events and the number of dragging progress bar events within each predetermined time period of the target video;
generating an attention curve based on a plurality of attention values corresponding to the plurality of predetermined time periods of the target video; and
displaying the attention curve relative to a progress bar, wherein amplitude values of the attention curve relative to the progress bar are in proportion to the plurality of attention values corresponding to the plurality of predetermined time periods of the target video;
wherein the method further comprises:
determining the attention value corresponding to each predetermined time period based on a formula:
Attention Value = (\NBSE / SC| + 1) x NDPBE,
wherein the NBSE indicates the number of comment events, the SC indicates a setting coefficient, and the NDPBE indicates the number of dragging progress bar events.

2. The method of claim 1, further comprising:
detecting at least one of comment events or dragging progress bar events generated by the client computing device during playing the target video:
adding the detected comment events or dragging progress bar events to a playback log corresponding to the target video.

3. The method of claim 2, further comprising:
sending the playback log to a server computing device when a playback of target video is terminated, wherein the server computing device other playback logs from other client computing devices which have played the target video.

4. (Cancelled)

5. A method of displaying an attention curve relative to a progress bar, comprising:
receiving a request for acquiring a target video from a client computing device;
obtaining data associated with the target video, wherein the target video is divided into a plurality of predetermined time periods, and the data comprise a number of comment events and a number of dragging progress bar events within each predetermined time period of the target video; 

sending the data to the client computing device for display of an attention curve relative to a progress bar, wherein the attention curve is generated based on determining a plurality of attention values corresponding to the plurality of predetermined lime periods according to the number of comment events and the number of dragging progress bar events within each predetermined time period of the target video;
wherein the method further comprises:
determining the number of comment events and the number of dragging progress events within each predetermined time period based on a plurality of playback logs sent from a plurality of client computing devices, wherein each of the plurality of playback logs comprises at least one of comment events or dragging progress bar events generated by a corresponding client computing device during playing the target video; and
determining which predetermined time period among the plurality of predetermined time periods each comment event or dragging progress bar event compromised in each of the plurality of playback logs belongs to.

6. (Cancelled)

7. The method of claim 5, further comprising:

updating the data associated with the target video by periodically determining an updated number of comment events and an updated number of dragging progress bar events based on new or updated playback logs received from the plurality of client computing devices.

8. (Cancelled)

9. A client computing device of displaying an attention curve relative to a progress bar, comprising:
at least one processor; and
at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor cause the client computing device to:
send a request for acquiring a target video;
receive data associated with the target video, wherein the target video is divided into a plurality of predetermined time periods, and the data comprise a number of comment events and a number of dragging progress bar events within each predetermined time period of the target video;
determine an attention value corresponding to each predetermined time period based on the number of comment events and the number of dragging progress bar events within each predetermined time period of the target video;

generate an attention curve based on a plurality of attention values corresponding to the plurality of predetermined time periods of the target video; and
display the attention curve relative to a progress bar, wherein amplitude values of the attention curve relative to the progress bar are in proportion to the plurality of attention values corresponding to the plurality of predetermined time periods of the target video;
wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the client computing device to:
determine the attention value corresponding to each predetermined time period based on a formula:
Attention Value = (\NBSE / SC| + 1) x NDPBE,
wherein the NBSE indicates the number of comment events, the SC indicates a setting coefficient, and the NDPBE indicates the number of dragging progress bar events.

10. The client computing device of claim 9, the at least one memory further storing instructions that upon execution by the at least one processor cause the client computing device to:
detect at least one of comment events or dragging progress bar events generated by the client computing device during playing the target video;

add the detected comment events or dragging progress bar events to a playback log corresponding to the target video.

11. (Original) The client computing device of claim 10, the at least one memory further storing instructions that upon execution by the at least one processor cause the client computing device to:
send the playback log to server computing device when a playback of the target video 1s terminated, wherein the server computing device receives other playback logs from other client computing devices which have played the target video.

12. (Cancelled)

13. A server computing device of displaying an attention curve relative to a progress bar comprising:
at least one processor; and
at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor cause the server computing device to:
receive a request for acquiring a target video from a client computing device; obtain data associated with the target video, wherein the target video is divided into a plurality of predetermined time periods, and the data comprise a number of comment events and a number of dragging progress bar events within each predetermined time period of the target video; 
send the data to the client computing device for display of an attention curve relative to a progress bar, wherein the attention curve is generated based on determining a plurality of attention value corresponding to the plurality of predetermined time periods according to the number of comment events and the number of dragging progress bar events within each predetermined time period of the target video;
wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the server computing device to:
determine the number of comment events and the number of dragging progress events within each predetermined time period based on a plurality of playback logs sent from a plurality of client computing devices, wherein each of the plurality of playback logs comprises at least one of comment events or dragging progress bar events generated by a corresponding client computing device during playing the target video; and
determine which predetermined time period among the plurality of predetermined time periods each comment event or dragging progress bar event comprised in each of the plurality of playback logs belongs to.

14. (Cancelled)

15. The server computing device of claim 13, the at least one memory further storing instructions that upon execution by the at least one processor cause the server computing device to:
update the data associated with the target video by periodically determining an updated number of comment events and an updated number of dragging progress bar events based on new or updated playback logs.

16. (Cancelled) 

17. A non-transitory computer-readable storage medium, storing computer-readable instructions that upon execution on a computing device cause the computing device at least to:
send a request for acquiring a target video;
receive data associated with the target video, wherein the target video is divided into a plurality of predetermined time periods, and the data comprises a number of comment events and a number of dragging progress bar events within each predetermined time period of the target video;
determine an attention value corresponding to each predetermined time period based on the number of comment events and the number of dragging progress bar events within each predetermined time period of the target video;

generate an attention curve based on a plurality of attention values corresponding to the plurality of predetermined time periods of the target video; and
display the attention curve relative to a progress bar, wherein amplitude values of the attention curve relative to the progress bar are in proportion to the plurality of attention values corresponding to the plurality of predetermined time periods of the target video;
wherein the non-transitory computer-readable storage medium further stores computer- readable instructions that upon execution on the computing device cause the computing device at least to:
determine the attention value corresponding to each predetermined time period based on a formula:
Attention Value = (|\NBSE / SC| + 1) x NDPBE,
wherein the NBSE indicates the number of comment events the SC indicates a setting coefficient, and the NDPBE indicates the number of dragging progress bar events.

18. The non-transitory computer-readable storage medium of claim 17, further comprising computer-readable instructions that upon execution on the computing device cause the computing device at least to: detect at least one of comment events or dragging progress bar events generated by the computing device during playing the target video; and

add the detected comment events or dragging progress bar events to a playback log corresponding to the target video.

19. The non-transitory computer-readable storage medium of claim 18, further comprising computer-readable instructions that upon execution on the computing device cause the computing device at least to:
send the playback log to a server computing device when a playback of the target video is terminated.

20. (Cancelled)



Allowable Subject Matter
Claim(s) 1-3, 5, 7, 9-11, 13, 15, 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim(s) 1, 5, 9, 13, 17 (and their respective dependent claims) is/are allowable.  Claim(s) 1-3, 5, 7, 9-11, 13, 15, 17-19 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole. Specifically regarding A system consisting of a server computing device of displaying an attention curve relative to a progress bar which receive a request for acquiring a target video from a client computing device, obtain data associated with the target video, wherein the target video is divided into a plurality of predetermined time periods, and the data comprise a number of comment events and a number of dragging progress bar events within each predetermined time period of the target video.

system send the data to the client computing device for display of an attention curve relative to a progress bar, wherein the attention curve is generated based on determining a plurality of attention value corresponding to the plurality of predetermined time periods according to the number of comment events and the number of dragging progress bar events within each predetermined time period of the target video, wherein determine the number of comment events and the number of dragging progress events within each predetermined time period based on a plurality of playback logs sent from a plurality of client computing devices, wherein each of the plurality of playback logs comprises at least one of comment events or dragging progress bar events generated by a corresponding client computing device during playing the target video, and determine which predetermined time period among the plurality of predetermined time periods each comment event or dragging progress bar event comprised in each of the plurality of playback logs belongs to. Determine the attention value corresponding to each predetermined time period based on a formula:
Attention Value = (\NBSE / SC| + 1) x NDPBE,
wherein the NBSE indicates the number of comment events, the SC indicates a setting coefficient, and the NDPBE indicates the number of dragging progress bar events.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        
fi